DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-6 in the reply filed on March 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.

Drawings
The drawings are objected to because the image in Figure 1 is completely ineligible.  It is noted that the image used for the PGPub is more visible, yet even this image appears washed out/faded.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  The term “dispersant” in line 2 of claim 6 should instead be “dispersion,” as it is the claimed nanofiber “dispersion” that contains the relative proportions of the “nanofibers” and “dispersant.”  
Line 3 of claim 6 also indicates that the proportions are “based on the nanofibers,” which is also considered to be improper.  The nanofibers and dispersant are distinct components of the overall dispersion, so the relative amoutns of dispersant (and nanofibers) cannot be based upon the nanofibers.  Paragraph 23 of the instant Specification clearly shows that the components are portions of the dispersion, as a whole.  Each component should be shown as a fraction of the whole, which in this instance would be the dispersion, and not the nanofibers.  
Appropriate correction is required.  For at least the reasons set forth above, the claim 6 objections are also subject to the statutory requirements of 35 U.S.C. 112, subsection b.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeji et al (JP 2012-051991).  
Regarding claims 1 and 2, Shigeji teaches cellulose nanofiber dispersions (abstract).  Regarding claim 5 and further regarding claim 1, Shigeji teaches, as exemplary anionic dispersant materials, preferably a carboxyl group (COOH), a sulfo group (SO3H), a phosphate group (P-OH), or a salt thereof (par. 13), specific dispersants including polyphosphoric acid, polyacrylic acid, and copolymers and/or salts thereof (par. 15).  
Regarding claim 3, Shigeji teaches that the average diameter of the cellulose nanofibers is about 10-100 nm (par. 10).  
Claim 4 is considered to further limit claim 1 only if the optionally required (meth)acryloyloxyethyl phosphorylcholine is present.  As (meth)acryloyloxyethyl phosphorylcholine is not relied upon in the rejection of claim 1, said optional component is not present and thus claim 4 has been effectively satisfied.  
Regarding claim 6, Shigeji teaches that the cellulose nanofibers are contained in an amount of 0.1-10 wt% and the dispersant is contained in an amount of 0.1-50 wt% (par. 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732